Citation Nr: 0119342	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound (GSW) to the left knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision, in part, 
continued a 10 percent rating for the service-connected 
residuals of a gunshot wound (GSW) to the left knee which had 
been in effect since March 1999.


REMAND

The veteran is service-connected for the residuals of a 
gunshot wound (GSW) to the left knee.  Apparently during 
combat service in Europe during World War II, the veteran 
sustained a very minimal wound to his left knee.  Review of 
the service medical records of record reveal no documentation 
of this wound.  However, the veteran's discharge papers 
indicate that he was awarded Purple Heart.  Also, a VA 
examination of the veteran was conducted in January 1946 
which was within six months after his separation from 
service.  This examination revealed a small, superficial, 
asymptomatic, 1 centimeter scar on the veteran's left knee.  
The examining physician stated that the scar caused no 
dysfunction of orthopedic impairment of the left knee.  

Review of the all three volumes of the veteran's claims file 
reveals that the veteran's service-connected left knee 
disorder was essentially static in nature for over half a 
century.  In 1999 the veteran filed a claim for an increased 
rating.  In June 1999, a VA examination of the veteran was 
conducted.  The residual scar on the left knee was noted.  
However, there was no functional impairment of the left knee 
noted.  The left knee was not tender, swollen, or inflamed.  
X-ray examination of the left knee revealed "minimal 
arthritic changes."  The Board recognizes that traumatic 
arthritis of the left knee is a potential in the present 
case.  However, at the time, the veteran was 75 years old and 
no x-ray of his right knee was conducted for comparison.  
Moreover, the physician did not indicate that the minimal 
arthritic changes in the left knee were post-traumatic in 
nature as opposed to being age related.  Even if the RO did 
assume that the veteran's left knee arthritis was traumatic 
in nature, the RO then apparently awarded an increased rating 
for the veteran's left knee disorder under diagnostic code 
5257 for subluxation or instability.  The medical evidence of 
record at the time did not show any subluxation or 
instability.  

In the September 2000 rating decision currently on appeal, 
the RO changed the diagnostic code rating the veteran's left 
knee to 5010 for traumatic arthritis and continued the 10 
percent disability rating.  The Board notes that the August 
2000 VA examination does not contain x-ray examination 
results, nor does it contain any diagnosis of traumatic 
arthritis of the left knee.  This examination did include 
range of motion testing of both knees, which the Board finds 
very helpful because it provides a reference for comparing 
the function of the service-connected left knee joint with 
the nonservice-connected right knee joint.  However, the 
Board has difficulty understanding the physician's comments 
with respect to stability of the veteran's knees.  

The results of the August 2000 VA examination indicate very 
little functional impairment of the veteran's left knee.  
However, in his February 2001 substantive appeal, the veteran 
stated that he is confined to a wheelchair as a result of his 
service-connected left knee disability.  The Board finds this 
difficult to believe in light of the medical evidence of 
record, including the recent VA examination reports.  
However, there is enough question as to the current level of 
disability, that another VA examination seems prudent.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

In his February 2001 substantive appeal, the veteran 
indicated that he receives treatment at VA medical facilities 
for the service-connected residuals of a gunshot wound to the 
left knee.  The RO requested the veteran's VA treatment 
records, which were current at the time of the RO decision, 
and they did not reflect treatment for the veteran's service-
connected left knee disorder.  Since the claim must be 
remanded for VA examination of the veteran.  The veteran 
should also be requested to specifically indicate where he 
receives current treatment for his service-connected left 
knee disorder.  If the veteran indicates such treatment, the 
RO should obtain the records.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where a knee disability is rated 
under diagnostic code 5257 for instability and the medical 
evidence shows that a veteran has arthritis of that joint, a 
separate rating for limitation of motion under diagnostic 
code 5003 or 5010 may be assigned, but only if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 (July 1, 1997).  In a June 2001 
presentation, the veteran's representative made just such an 
assertion.  The RO essentially invited such a claim when they 
chose to rate the veteran's left knee disability under 
diagnostic code 5257 in the June 1999 rating decision, even 
though there was no medical evidence of knee instability.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2000).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  On remand, the 
RO needs to consider all applicable diagnostic codes to rate 
the veteran's service-connected left knee disorder.  Such 
diagnostic codes may include rating the residual scar; rating 
any arthritis and limitation of motion, if present; rating 
ankylosis; and/or, rating instability, if present.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:


1.  The RO should contact the veteran and 
request that he specifically indicate at 
which VA medical facility he receives 
current treatment for his service-
connected left knee disorder.  If the 
veteran indicates such records exist, the 
RO should request complete copies of the 
treatment records.  

2.  The veteran should be accorded the 
appropriate VA joint examination to 
evaluate his service-connected left knee 
disorder.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted; specifically, x-ray 
examination of both of the veteran's knees 
should be conducted.  The examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left knee pathology, 
including arthritis, found to be present.  
The physician should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's left knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his left knee.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (2000) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  The examining physician and/or the 
radiologist should review the x-rays of 
both of the veteran's knees and 
indicate if the veteran's left knee 
arthritis appears to be traumatic in 
nature, or if there is a relatively 
equal amount of arthritis present in 
both knees which would be expected of a 
person of the veteran's age and weight? 

c.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include both the right and 
left knees, so that the Board has some 
reference to a joint which was not 
injured during service.  The examining 
physician should specify the results in 
actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

d.  The examining physician is 
requested to indicate whether the 
veteran is confined to a wheelchair as 
he so avers, and if so, if it is due to 
his service-connected left knee 
disorder, or due to other factors.  

e.  The examining physician is also 
requested to comment on the scar 
present on the veteran's left knee and 
indicate the current status of the scar 
and any functional impairment it may 
cause.  

3.  Subsequently, the RO should consider 
the issue on appeal.  In this regard, the 
RO should give full consideration to 
38 C.F.R. §§ 4.14, 4.25 (2000) and to 
VAOPGCPREC 23-97 (July 1, 1997).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


